Citation Nr: 0318923	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease, as a residual of a low back injury, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the RO in 
Pittsburgh, Pennsylvania, which increased the rating for the 
veteran's service-connected low back disability to 10 
percent, effective from February 11, 1999.

The Board remanded the case to the RO in April 2001 for, 
among other reasons, VA medical examinations.

The veteran underwent a VA examination in July 2002.  The 
report of that evaluation raises an informal claim of service 
connection for a cervical spine disorder.  Since, however, 
this additional issue is not currently before the Board 
(see 38 C.F.R. § 20.200 (2002)), it is referred to the RO for 
appropriate action.  


REMAND

The veteran contends that his service-connected low back 
disability is more severe than 10 percent disabling.  He 
underwent VA examinations in April 1999 and March 2000; 
however, the Board found those examinations inadequate for 
rating purposes and, therefore, remanded the case to the RO 
in April 2001.  38 C.F.R. § 4.2.  The Board requested VA 
neurological and orthopedic examinations to determine the 
extent of disabling manifestations related to the service-
connected degenerative joint disease.  This included 
indicating whether the veteran has limitation of motion (and, 
if so, to what extent) and whether he has additional 
functional impairment, above and beyond the limitation of 
motion objectively shown, due to such symptoms as pain, 
incoordination, weakness, premature/excess fatigability, 
abnormal movements, etc., particularly during prolonged use 
or when his symptoms are most prevalent ("flare ups")  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Unfortunately, the VA examination the veteran underwent in 
July 2002, on remand, does not provide sufficient information 
to properly rate his low back pathology (as opposed to his 
cervical pathology).  And his current claim at the Board 
concerns his low back impairment, specifically, not that 
involving his neck or cervical spine.  Although the July 2002 
VA examiner responded to certain questions posed by the Board 
in its REMAND, he did not, as requested, discuss whether the 
veteran has low back impairment of the type indicated in 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  And the RO did not, in 
turn, correct this evidentiary deficiency by, for example, 
returning the examination report as inadequate and requesting 
a supplemental opinion.  Consequently, this, in turn, means 
the case again must be REMANED to the RO.  See Stegall v. 
West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(d).  

Also, other records recently obtained indicate the veteran is 
receiving some form of disability payments from the Social 
Security Administration (SSA).  If the medical records that 
formed the basis for his award are not already on file, they 
must be obtained if indeed relevant to his current claim with 
VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
This includes a copy of the SSA's decision.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran whether he is 
receiving SSA disability benefits either 
wholly or in part for the specific 
condition at issue, his service-connected 
low back disability.  If he is, obtain 
all medical records considered by that 
agency in adjudicating his claim, 
including a copy of the decision itself.



2.  In the event that any claimed 
relevant records, government or private, 
do not exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and 
(C) inform him what will happen next with 
his claim as a result.  

3.  If possible, have the VA physician 
who most recently examined the veteran in 
July 2002, after the prior Board remand, 
submit an addendum to the report of that 
evaluation indicating whether he has 
additional functional impairment (from 
his low back disability) due to:  

(a) incoordination, 
(b) weakness, 
(c) premature or excess fatigability, 
(d) less movement than normal, more, or 
abnormal movements,  
(e) objective evidence of pain on 
movement, swelling, deformity, atrophy or 
disuse, or spasm.

The claims folder, along with a copy of 
this REMAND, must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.

*If, for whatever reason, it is not 
possible to have that VA examiner submit 
an addendum to the report of his July 
2002 evaluation, have the veteran 
reexamined to obtain this necessary 
medical information.



4.  Readjudicate the claim in light of 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

